Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s correspondence received on 11/8/19 has been entered.  Claims 1-18 are presented for examination
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/08/19 has been considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Note: The following analysis is based on the Revised Guidance titled  “2019 Revised Patent Subject Matter Eligibility Guidance (Vol. 84, No. 4).

STEP 1
Is the claim(s) directed to a process, machine, manufacture or composition of matter?
Claims 1-18 are all directed to a statutory category (e.g., a process, machine, manufacture, or composition of matter). The answer is YES.

STEP 2A. Prong 1
The claims disclose the abstract idea of matching the capabilities of suppliers with work orders. 
Exemplary claim 1 recites the following abstract concepts that are found to include “abstract idea”: 
 
-receiving capability and capacity information from said suppliers to be annotated with said digital models of said manufacturing facilities; 
-discovering latent and implicit capability patterns using said received capability information from said suppliers; 
-extracting manufacturing capabilities of manufacturing suppliers from said digital models of said manufacturing facilities using said capability information provided by said suppliers and said discovered latent and implicit capability patterns;  
-receiving a production work order containing capabilities for servicing said production work order, wherein said capabilities in said production work order comprise one or more of the following: material capability, process capabilities and production volume;  
-matching capabilities for servicing said production work order with manufacturing suppliers using said extracted manufacturing capabilities of manufacturing suppliers; and  
-building a manufacturing supply chain comprising said manufacturing suppliers with matched capabilities for servicing said production work order..”
The remaining limitations are no more than computer elements (i.e., a processor) to be used as a tool to perform this abstract idea.
The recited limitations cover a process that, under its broadest reasonable interpretation, covers subject matter viewed as a certain method of organizing human activity with the additional recitation of generic computer components 
The practice of receiving, discovering, extracting, matching data, as well as building a group of suppliers (a supply chain) based on available data such as capabilities of the suppliers is a commercial or legal interaction long prevalent in our system of commerce. The claims recite the idea of performing various conceptual steps generically resulting in the selecting the right suppliers for a work order. As determined earlier, none of these steps recites specific technological implementation details, but instead get to this result by receiving, selecting and determining data. Thus, the claims are directed to a certain method of organizing human activity
STEP 2A, Prong 2
Are there additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? 
The claim recites one additional element: that “building digital models of manufacturing facilities for suppliers.by a processor.
The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (obtaining, by a computer system, data). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim is directed to an abstract idea.

STEP 2B
The next issue is whether the claims provide an inventive concept because the additional elements recited in the claims provide significantly more than the recited judicial exception. Taking the claim elements separately, the function performed by the computer system at each step of the process is purely conventional. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of building digital models, which consists of entering data into an available software, as well as using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Considered as an ordered combination, the computer components of Applicants' claims add nothing that is not already present when the steps are considered separately. The claimed invention does not focus on an improvement in computers as tools, but rather certain independently abstract ideas that use computers as tools. {Elec. Power, 830 F.3d at 1354). (Step 2B: NO). 
There is no indication that indication that the processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. Court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2. 
MPEP 2106.05(d)(II) The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. A VAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350,1355,112 USPQ2d 1093,1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hoteis.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial,Vne claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));

iv. Storing and retrieving information in memory, VersataDev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306,1334,115 USPQ2d 1681,1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363,115 USPQ2d at 1092-93.

The claim is ineligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 10-14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (20190303815), in view of Herrman et al. (2015/0127131 A1)
Re-claim 1, Li et al. teach a computer-implemented method for automatically building a manufacturing supply chain, the method comprising: 
-receiving capability and capacity information from said suppliers to be annotated with said digital models of said manufacturing facilities (see e.g. paragraph 0033 FIG. 2 is a block diagram illustrating various dynamic or runtime inputs (e.g., suppliers input 210 and manufacturer input 220) provided to the task allocator 110 for updating task assignment or optimized planning schedule (e.g., the optimized schedule 120 of FIG. 1). The inputs 210-220 may be constraint(s) provided by the suppliers and/or manufacturer during runtime. For example, the suppliers input 210 may be a runtime constraints such as manufacturing unit shutdown for 10 days due to emergency and there would be delay of 10 days.)
-extracting manufacturing capabilities of manufacturing suppliers from said digital models of said manufacturing facilities using said capability information provided by said suppliers and said discovered latent and implicit capability patterns (see e.g. paragraph 0030-The tasks allocator reads various data related to an order such as quantity of ordered product, product components, materials required for manufacturing each component of the product, tolerable delay, information of various suppliers, stock of available materials with various suppliers, capital cost of components quoted by the suppliers, manufacturing time of components quoted by suppliers. etc. The data may be read from an information repository or database.)
-receiving a production work order containing capabilities for servicing said production work order, wherein said capabilities in said production work order comprise one or more of the following: material capability, process capabilities and production volume (see e.g. paragraph 0037- Suppose an order for product is received by a manufacturer. The product may comprise N parts, which may be represent by P.sub.k(k=1, 2, . . . , N). Each product of the order needs N.sub.Pk units of P.sub.k and P.sub.k is made up of materials of m.sub.i.sup.k(i=1, 2, . . . , N.sub.k), N.sub.k is the total kinds of materials to manufacture part P.sub.k. Each P.sub.k need G.sub.i.sup.k units of m.sub.i.sup.k. Part P.sub.k may has several vendors or suppliers, which contains V.sub.j.sup.k, NV.sub.k is the total number of part P.sub.k's vendor. Vendor V.sub.j.sup.k(j=1, 2, . . . , NV.sub.k) has a stock of g.sub.i.sup.kj units m.sub.i.sup.k.)
-matching capabilities for servicing said production work order with manufacturing suppliers using said extracted manufacturing capabilities of manufacturing suppliers (see e.g. paragraphs 0043, 0055] Once the product data is read, the task allocator 110 reads the suppliers or vendors data such as stock of available materials, capital cost of one or more parts of the product, manufacturing time of one or more parts of the product, etc. --[0044] As read from the VENDOR_TABLE, parts P.sub.1, P.sub.2, and P.sub.3 have two vendors. Once the task allocator 110 reads the suppliers data (e.g., from the VENDOR_TABLE) and identifies the manufacturing topology 300 of the product A, the task allocator 110 determines the manufacturing time of the product A by the latest complete parts,
-building a manufacturing supply chain comprising said manufacturing suppliers with matched capabilities for servicing said production work order (see e.g. paragraphs 0030, 0032-Based upon the read data and/or one or more constraints (e.g., tolerable delay, urgent order, suppliers non-working days, etc.) provided by one or more suppliers and/or manufacturer, the tasks allocator dynamically generates the most reasonable (optimal) task allocation schedule for different suppliers to maximize profit. The tasks allocator utilizes product topology and linear programming to generate the most reasonable task allocation schedule/planning. --0032-FIG. 1 is a block diagram illustrating exemplary system 100 including task allocator 110 for optimizing tasks allocation in distributed manufacturing environment, according to an embodiment. The system 100 includes the task allocator 110 for generating optimized schedule 120 for assigning tasks to various vendors or suppliers for manufacturing products to fulfill an order.)
Li et al. do not teach the following limitations.
However, Herrman et al. teach 
-building digital models of manufacturing facilities for suppliers (see e.g. paragraph0023-a model of production capabilities of the manufacturing facility is generated and refined over time as prototyping and production jobs are completed by the manufacturing facility and as details of the completed jobs are added to the production capabilities model.)
-discovering latent and implicit capability patterns using said received capability information from said suppliers (see e.g. paragraphs 0018-0022, 0020 - Alternatively, the manufacturing file can contain a model defining a time-dependent continuous function or step function for cost to machine with the particular tool, such as based on a general or tool-specific wear model defining end-of-life or useful-life duration for the particular tool, such as dependent on part material type, spindle speed, feed rate, and/or cut type (e.g., climbing or conventional), etc. for a machining operation. ---predict a toolpath, spindle speed, and feed rate for the particular cutting tool to machine the first three-dimensional virtual geometry;
In addition, Herrman et al. also teach
-receiving capability and capacity information from said suppliers to be annotated with said digital models of said manufacturing facilities (see e.g. paragraphs 0018, 0019, 0023 -receiving a manufacturing file specifying manufacturing capabilities of a particular manufacturing facility. Generally, Block S110 can function to receive, retrieve, or otherwise collect manufacturing data corresponding to the manufacturing facility, such as machine tool availability, tooling availability, stock cross-sections of materials for machining supported by the manufacturing facility, geometries of cutting tools currently in operation at or supported by the manufacturing facility, etc. Block S110 can also collect the manufacturing file containing, machining center configuration, a current manufacturing schedule, a pricing structure, a pricing model, feature manufacturing risk, and/or manufacturing history, etc. of the manufacturing facility.
0023-Block S110 can thus collect current manufacturing, projected capacity, tooling, material stock, machining center availability, and other data from the manufacturing facility for application in subsequent Blocks of the method S100 to deliver current (i.e., up-to-date) manufacturability-related prompts to the user through the CAD program. Alternatively, Block S110 can actively collect these data and aggregate these data into a local manufacturing file stored locally on the user's workstation, such as by scraping a server affiliated with the manufacturing facility for manufacturing-related data.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Li et al. and include the steps cited above, as taught by Herrman et al., in order to enable faster fulfillment of an order for the real item. (see e.g. paragraph 0020).

Re claims 2, 6, Li et al. teach a method further comprising: populating said digital models of said manufacturing facilities with resources from a library of manufacturing resources (see e.g. paragraph 0030 --The tasks allocator reads various data related to an order such as quantity of ordered product, product components, materials required for manufacturing each component of the product, tolerable delay, information of various suppliers, stock of available materials with various suppliers, capital cost of components quoted by the suppliers, manufacturing time of components quoted by suppliers. etc.--In an embodiment, the data related to suppliers may be read from supplier database or repository. Based upon the read data and/or one or more constraints (e.g., tolerable delay, urgent order, suppliers non-working days, etc.) provided by one or more suppliers and/or manufacturer, the tasks allocator dynamically generates the most reasonable (optimal) task allocation schedule for different suppliers to maximize profit)
--a method further comprising: comparing a first manufacturing supplier with a second manufacturing supplier in terms of capabilities comprising one or more of the following: part quality capability, process capability, material capability and production capability (see e.g. paragraph 0030-The tasks allocator utilizes product topology and linear programming to generate the most reasonable task allocation schedule/planning. For example, if there are two suppliers to manufacture a component of an ordered product and the manufacturing cost quotation by 1.sup.st supplier is more than the 2.sup.nd supplier, however the transportation cost for the 1.sup.st supplier is drastically less than the 2.sup.nd supplier then the tasks allocator determines the best supplier among the two for manufacturing the component considering which may lead to maximum profit or less total product cost.)
	

Re-claim 4, Li et al. do not teach the limitation as claimed.
However, Herrman et al. teach method as recited in claim 1, wherein said discovered latent and implicit capability patterns comprise part quality capability, process capability, material capability and production capability (see e.g. paragraphs (see e.g. paragraphs 0018-0022, 0020 - Alternatively, the manufacturing file can contain a model defining a time-dependent continuous function or step function for cost to machine with the particular tool, such as based on a general or tool-specific wear model defining end-of-life or useful-life duration for the particular tool, such as dependent on part material type, spindle speed, feed rate, and/or cut type (e.g., climbing or conventional), etc. for a machining operation. ---predict a toolpath, spindle speed, and feed rate for the particular cutting tool to machine the first three-dimensional virtual geometry;)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Li et al. and include the steps cited above, as taught by Herrman et al., in order to enable faster fulfillment of an order for the real item. (see e.g. paragraph 0020).

Re-claim 5, Li et al. teach a method further comprising:  analyzing a single manufacturing supplier to determine capabilities of said single  manufacturing supplier comprising one or more of the following: part quality capability, process capability, material capability and production capability (see e.g. paragraphs
0053, 0054, 0020, 0021, 0032, claim 1 - For example, if a supplier is to manufacture a single component, then the supplier timeline topology may illustrate a single block or node representing the component to be manufactured and indicating time required to manufacture that component. In an embodiment, the production timeline topology` may be generated by replacing nodes of the `manufacturing topology` with their respective supplier's timeline topology. -- and (ii) production timeline topology of a product indicating the time taken to manufacture a product through one or more suppliers (indicating their manufacturing time dependency on other components and/or on other suppliers (if any)).  --generate a supplier's timeline topology of the product corresponding to each of the one or more suppliers by: replacing the one or more nodes of the manufacturing topology with respective one or more nodes illustrating time quoted by the supplier to manufacture the respective component of the respective node; merge one or more generated suppliers' timeline topology with time inter-dependency relationship between each node to generate production timeline topology of the product; based on the production timeline topology of the product, determine one or more routes from one or more nodes without predecessor nodes to one or more nodes without successor nodes in the production timeline topology; select an optimal route having minimum manufacturing cost of the product and optimal manufacturing time from the determined one or more route; and based upon the selected optimal route, generate an optimized planning schedule to assign the one or more tasks to the one or more suppliers for manufacturing the one or more components of the product of the order. ---0032- the data related to suppliers include information about suppliers such as stock of available materials with suppliers, capital cost of components quoted by suppliers, manufacturing time of components quoted by suppliers, etc,) 
The Examiner notes that Li et al. analyzes one or more supplier’s data.

Claim 7 recites similar limitations as claim 1 and is therefore rejected under the same art and rationale.
Claim 8 recites similar limitations as claim 2 and is therefore rejected under the same art and rationale.
Claim 10 recites similar limitations as claim 4 and is therefore rejected under the same art and rationale.
Claim 11 recites similar limitations as claim 5 and is therefore rejected under the same art and rationale.
Claim 12 recites similar limitations as claim 6 and is therefore rejected under the same art and rationale.

Claim 13 recites similar limitations as claim 1 and is therefore rejected under the same art and rationale.
Claim 14 recites similar limitations as claim 2 and is therefore rejected under the same art and rationale.
Claim 16 recites similar limitations  as claim 4 and is therefore rejected under the same art and rationale.
Claim 17 recites similar limitations as claim 5 and is therefore rejected under the same art and rationale.
Claim 18 recites similar limitations as claim 6 and is therefore rejected under the same art and rationale.


Claims 3, 9, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (20190303815), in view of Herrman et al. (2015/0127131 A1), in further view of Subramanyam et al. (US 20080307523 A1)
Re-claim 3, Li et al., in view of Herrman et al., do not teach the limitation as claimed.
However, Subramanyam et al. teach a method as recited in claim 1, wherein said extracted manufacturing capabilities are represented ontologically (see e.g. paragraphs 0021, 0030 -In exemplary embodiments, the master ontology supports traceability and/or part linking relationships. Traceability may include the capability to track specific low-level details, such as associating a particular part serial number (e.g., AB12345-0001) with an end product, e.g., an airbag serial number with a vehicle identification number (VIN). -- Database 3 (DB3) may indicate that Supplier J supplies part 12345 to Assembly Plants X, Y, and Z, and Supplier K supplies part 12345 to Assembly Plants A, B and C.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Li et al., in view of Herrman et al.,  and include the ontological representation, as taught by Subramanyam et al., in order to provide  a formalized specification of one or more concepts, such as interrelationships between parts in a manufactured product, suppliers of parts, and service performed on the manufactured product;  also  providing a path to the data and an organization based upon a broader view of relationships between data tailored to a perspective for solving a particular problem, such as product warranty cost allocation between supply chain members (see e.g. paragraph 0017, 0020)

Claim 9 recites similar limitations as claim 3 and is therefore rejected under the same art and rationale.
Claim 15 recites similar limitations as claim 3 and is therefore rejected under the same art and rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUNA CHAMPAGNE/Primary Examiner, Art Unit 3627

February 23, 2021